[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 395 
I think this appeal must prevail. The assessment in question was for "regulating, grading, curb, gutter and flagging Eighty-second street between Eighth avenue and the Boulevard," and is to be sustained, if at all, by the authority of the statute entitled, "an act in relation to regulating and grading the Eighth avenue in the city of New York," chapter 593, Laws of 1870. It provides that "Eighth avenue, from Fifty-ninth street to One Hundred and Twenty-second street shall be regulated, graded and improved according to certain grades therein stated; and that the commissioner of public works shall have power, within six months from and after the passage of this act, to change the grade between the Eighth and Ninth avenues of any streets intersecting the Eighth avenue between Fifty-ninth and One Hundred and Twenty-second streets, in such a manner as will best make such grades conform to the grade of the Eighth avenue."
This is evidently a local act, and therefore should embrace only one subject, and that subject should be "expressed in the title." (Constitution of N.Y., § 16, art. 3.) I am unable to find any answer to the appellants' contention that the act is repugnant to this provisions. If the title is examined, it is seen to be plain and unambiguous; it presents to the reader a subject which will attract the attention of any person concerned with the streets or avenues of the city to which it relates, and quiet the apprehensions of any one whose property interest is not within the limits of the Eighth avenue. It would be unprofitable to analyze here the various cases referred to by the learned counsel for the respondent, as sustaining the law in question, for not one of them embraces the fact on which his proposition must depend, and that lacking, we are to ascertain whether there is any thing in the title which signifies, or by any process of philological deduction, can be made to signify that any street other than Eighth avenue is to be affected by the enforcement of the act. It is specific and brings to the mind of the citizen an avenue and its improvement. Its grade may be made perfect according to the terms of the statute, without aid from the arrangement of other streets, and so it is *Page 396 
contemplated by the act; for the intersecting streets are by its terms to be made "to conform to the grade of Eighth avenue."
In a certain general sense every street in a city is affected by a change made in any one of them, either in its grade or other mode of improvement; so by the erection of public buildings, the locations of markets or parks, or other places to advance business, or provide recreation, but it would, I think, hardly be pretended that any of these objects could be attained under an act whose title was limited like the one before us. Of all the cases cited by the respondent that of The City of Rochester v.Briggs (50 N.Y. 553), may be selected as best fitted to serve its purpose. There under an act entitled "an act to amend the several acts in relation to the city of Rochester," a variety of topics were introduced into separate sections, relating to the city government, taxes, the creation of new offices, confirming the action of the common council in relation to certain improvements in Lake avenue, the location of a railroad track at the side instead of the middle of the street, and even authorizing certain water commissioners "to contract with the trustees of any village" through which "the water pipes of the city were laid for the supply of such villages with water," and in case such contract was made, empowered "the village authorities to levy and collect the annual expense thereof with the annual tax of the village." The act was sustained against the objection presented here upon the ground that the title expressed the government, or character, or corporation of the city of Rochester, and hence the bill might embrace all these minor subjects. But even then the court say, "In an act in relation to Lake avenue, it would not be competent to insert provisions respecting Mount Hope avenue. As to such a bill Lake avenue would be the subject." It is true that this form or aspect of the question was not then before the court, but in view of the extensive argument upon which the conclusion in the case was reached, the proposition is of considerable force, and entitled to more weight than a mere illustration. Indeed if the constitutional inhibition is to be considered as having any force or meaning, it must be held as applying to the act before *Page 397 
us. The improvement or alteration in any mode of the intersecting streets, is not fairly or reasonably connected with the improvement or regulating of Eighth avenue, nor would any measures adopted in reference to those streets facilitate the accomplishment of the purpose expressed in the act. The subject matter of the statute which permitted the assessment complained of is foreign to that indicated by the title, and the act in that respect must be pronounced invalid. This conclusion makes it unnecessary to consider other questions raised by the appellants, and requires that the judgment of the General Term should be reversed, and that of the Special Term affirmed.
All concur, except FINCH and TRACY, JJ., absent.
Judgment accordingly.